FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

EQUATORIAL MARINE FUEL                      No. 08-57046
MANAGEMENT SERVICES PTE LTD.,
              Plaintiff-Appellant,             D.C. No.
              v.                           2:08-cv-07756-
                                               VBF-CT
MISC BERHAD,
                                               ORDER
             Defendant-Appellee.
                                     
                   Filed February 2, 2010

Before: Alex Kozinski, Chief Judge, Ferdinand F. Fernandez
           and N. Randy Smith, Circuit Judges.


                          ORDER

   The opinion is amended to replace the last sentence on page
746 of the slip opinion with the following: <Finding that
Equatorial failed to show it had a valid prima facie admiralty
claim against MISC, the district court vacated the attach-
ment.>

  No petitions for rehearing or rehearing en banc predicated
on this amendment may be filed.




                            1871